Filed 11/25/14 In re K.B. CA2/6
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


In re K.B., a Person Coming Under the                                          2d Juv. No. B256490
Juvenile Court Law.                                                          (Super. Ct. No. J069531)
                                                                                (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

W.H.,

     Defendant and Appellant.


                   K.B.'s father W.H. appeals an order denying his request for presumed father
status, denying his request for reunification services, and terminating his parental rights.
(Welf. & Inst. Code, §§ 366.26, 388.) He contends the trial court abused its discretion
when it denied his requests and violated his statutory and due process rights because it
proceeded with the jurisdiction and disposition hearing in his absence and did not conduct
a separate hearing on his request for presumed father status. We affirm.
                          FACTUAL AND PROCEDURAL BACKGROUND
                   K.B.’s mother used methamphetamine, amphetamine, and heroin during her
pregnancy. W.H. also has a history of substance abuse. He and mother were arrested
during the pregnancy for being under the influence of methamphetamine. W.H. remained
in custody for probation violations when K.B. was born. The Ventura County Human
Services Agency (HSA) removed K.B. from her mother at birth and placed her with the
prospective adoptive parents who previously adopted her half-sibling.
              W.H.’s lengthy criminal history includes arrests for exhibiting, possessing,
and brandishing firearms; violating domestic violence restraining orders; assault with a
firearm; first degree robbery; and threats with intent to terrorize, among other things. He
has had one supervised contact with K.B.
              After K.B.'s removal, HSA filed a dependency petition based on the inability
of W.H. and mother to care for K.B. due to their substance abuse, W.H.’s incarceration,
and mother’s failure to address issues that led to removal of the half-sibling. On August
12, 2013, the trial court ordered K.B. detained. W.H. was in custody in Los Angeles and
did not appear for the detention hearing.
              Three weeks later, a social worker met with W.H. at the Los Angeles County
jail and encouraged him to enroll in the substance abuse treatment program. W.H. denied
having any problem with substance abuse. He enrolled in a parenting class, but not a
substance abuse class. The social worker provided him with contact information and told
him she would accept his collect telephone calls.
              The trial court conducted an uncontested jurisdiction and disposition hearing
on September 10. W.H. was in custody and did not appear. The Los Angeles County
Sheriff’s Department declined HSA’s request to transport him. The trial court appointed
counsel to represent W.H. for the issue of paternity. Mother contested HSA’s
recommendation to bypass services to her, and the court set the matter for a hearing on
September 26.
              HSA filed a report before the hearing in which it recommended bypassing
services to both W.H. and mother. As to W.H., it recommended that the trial court bypass
services to him, even if he were determined to be the presumed father, based on his history
of violent felonies, lack of a relationship with K.B., and incarceration. If released from
Los Angeles County jail, W.H. was expected to be transported to Ventura County jail


                                              2
pursuant to a hold for warrants arising from pending felony charges for robbery and
unlawful firearm activity.
              On October 2, the trial court conducted a hearing. It sustained the petition
and bypassed services to mother. It set a paternity hearing for November 11. At the
paternity hearing, W.H.’s counsel appeared and reported that W.H. did not respond to a
letter in which counsel explained the issues, although counsel included a return envelope.
The court declined counsel's request to relieve him. Counsel indicated he would send
another letter.
              The social worker sent a paternity form to W.H. but did not receive it back
from him. She advised the trial court that the initial mailing was returned as undeliverable,
but she re-sent it to the correct address. W.H. signed and returned the form in November.
              On January 19, 2014, W.H. was released from jail. On January 27, he
appeared with counsel for a section 366.26 hearing. Mother contested the section 366.26,
and the trial court set it for a hearing on February 13. In the interim, W.H. filed a request
to modify the court's orders to grant him reunification services, based on the changed
circumstance of his release from incarceration and his statement that he did not timely
receive mail when he was in jail. (§ 388.)
              On February 13, the trial court ordered a paternity test. It set the sections
388 and 366.26 hearings. On April 5, genetic testing established that W.H. is the
biological father of K.B.
              The trial court heard testimony concerning the request for presumed father
status and the sections 388 and 366.26 matters on April 22. K.B. was eight months old.
W.H. was awaiting trial on felony robbery and firearm offenses for stealing heroin and
firing a gun near a woman’s head.
              At the hearing, W.H. testified that he did not receive any paperwork from the
social worker “until almost the end. And in between I think I got something but I filled [it]
out and sent [it] back. But I didn’t get it until it was a lot later than it was on the actual
papers.” He got the “Statement Regarding Parentage” close to the date he signed it,
November 5. He received a letter from counsel, “but it was also a lot later than it was

                                                3
actually dated.” Two or three social workers visited him in jail. W.H. testified he loves
his daughter and believes he is capable of caring for her. He lives with his parents and has
a full-time construction job.
              W.H. first contacted the social worker to request a visit on March 13, three
months after his release. He testified that he tried to contact her sooner, but did not know
which social worker to contact and was given several different names. He had one visit
with K.B. on April 4. He had to decline an April 10 visit in order to appear in court on his
Ventura criminal case.
              The social worker testified that on October 8, 2013, she personally gave
W.H. her contact information with his appointed counsel’s contact information. W.H. did
not contact her until after his release. She testified that the foster parents followed through
on all appointments and are committed to K.B.'s medical regimen. K.B. has medical and
developmental issues arising from prenatal drug exposure. The foster parents expressed
interest in adopting K.B. from the time she was moved to their home. K.B. is doing well
and is attached to her foster parents from whom she seeks comfort and support.
              W.H.’s counsel argued that the failure to transport W.H. to hearings during
his incarceration inhibited his ability to establish a relationship with K.B., and K.B.'s best
interests would be served by developing a relationship with her biological father. HSA
argued that visitation would not be in K.B.’s best interest because of W.H.’s lack of
relationship with her, his criminal history, and the pending charges.
              The trial court declined W.H.’s request to find him to be the presumed father
because there was no evidence that he was present at K.B.’s birth, held her out as his own,
or had any contact other than a single visit. The court found that W.H.’s release from
custody was not a sufficient change of circumstance to warrant relief under section 388. It
acknowledged that incarceration alone does not justify termination of parental rights, but
concluded that reunification services would not be in K.B.’s best interest based upon her
young age, removal from parents since birth, and the lack of a relationship between father
and child. It determined by clear and convincing evidence that K.B. is adoptable.


                                               4
                                        DISCUSSION
                                   Presumed Father Status
               Substantial evidence supports the trial court’s finding that W.H. is not a
presumed father. (S.Y. v. S.B. (2011) 201 Cal.App.4th 1023, 1031 [substantial evidence
review].) Only a presumed father is entitled to reunification services. (In re Julia U.
(1998) 64 Cal.App.4th 532, 540.) A biological father may become a "presumed" father by
demonstrating that he promptly asserted parental responsibility. (Adoption of Michael H.
(1995) 10 Cal.4th 1043, 1055.) We consider his conduct before and after the child's birth,
such as whether he publicly acknowledged paternity, paid pregnancy and birth expenses if
he was able to do so, and whether he promptly took legal action to obtain custody of the
child. (In re Elijah V. (2005) 127 Cal.App.4th 576, 583.) W.H. testified that he knew
about K.B.’s birth and whereabouts, but he offered no evidence of early efforts to assert
parental responsibility. Whether or not he received mail in jail, he had the ability to
contact the mother, the social worker, or his counsel by telephone. He offered no evidence
that he did so. The trial court afforded him a full opportunity to present evidence in
support of his request for presumed status and did not abuse its discretion when it denied
his request.
           Request for Reunification Services Based on Changed Circumstances
               The trial court did not abuse its discretion when it denied W.H.’s petition to
modify its order to allow reunification services. A parent may petition the juvenile court to
change its orders based on a showing that changed circumstances exist and the proposed
change is in the best interest of the child. (Welf. & Inst. Code, § 388, In re Andrew L.
(2004) 122 Cal.App.4th 178, 190; In re Stephanie M. (1994) 7 Cal.4th 295, 317.)
Although W.H.’s circumstances changed when he was released from custody, that change
was not material given the absence of any changes to his substance abuse problems or
continuing criminal lifestyle. He offered no evidence of rehabilitation or reform.
Moreover, there was no evidence that K.B.’s best interests would be served by
reunification services. K.B. was thriving in a stable home with her half-sibling and foster
parents to whom she was attached. W.H. made one effort to visit her three months after

                                               5
his release and did not otherwise demonstrate that she would benefit from contact with
him.
                                        Due Process
              The trial court did not violate W.H.’s due process rights by proceeding with
the jurisdiction and disposition hearing in his absence. At the time of the disposition and
jurisdiction hearing, W.H. was an alleged father. He was represented by counsel. (In re
Jesusa V. (2004) 32 Cal.4th 588, 626.) Even if W.H. had a statutory right to be present at
the hearing pursuant to Penal Code section 2625, his absence was harmless because it was
not reasonably probable that he would have been determined to be a presumed father had
he been present. (Jesusa V., at p. 625; D.E. v. Superior Court (2003) 111 Cal.App.4th 502,
505-506.)
                                       DISPOSITION
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.

We concur:



              YEGAN, J.



              PERREN, J.




                                              6
                                 Bruce A. Young, Judge

                            Superior Court County of Ventura

                          ______________________________


             Grace E. Clark, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Leroy Smith, County Counsel, Alison L. Harris, Assistant County Counsel,
for Plaintiff and Respondent.




                                           7